 



Exhibit 10.13

AMENDMENT TO AUGUST 16, 1999

EMPLOYMENT AGREEMENT

THIS AMENDMENT (the “Amendment”) is made and entered into on the 25th day of
February, 2003, by and between CNA Financial Corporation, a Delaware Corporation
(the “Company”) and Robert V. Deutsch (“Executive”), as an amendment to the
August 16, 1999 Employment Agreement (“Employment Agreement”) heretofore entered
into between them:

WITNESSETH

WHEREAS, the parties wish to amend the Employment Agreement in certain respects
to reflect certain changes in the terms and conditions of Executive’s employment
in 2003;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by the Executive and the Company
to amend the Employment Agreement, effective January 1, 2003, as follows:



1.   Section 1 of the Employment Agreement, “Employment Term”, is hereby amended
to read as follows:       “The Company and Executive agree that the Company
shall employ Executive on the terms and conditions set forth herein beginning on
the Effective Date and continuing through and until December 31, 2003 or such
earlier date as of which Executive’s employment is terminated in accordance with
Section 6 hereof. The “Effective Date” of this Agreement shall be August 16,
1999.”   2.   Subsection 2(b) of the Employment Agreement, “Duties of
Executive”, is hereby amended to read as follows:       “Executive shall
diligently and to the best of his abilities assume, perform, and discharge the
duties and responsibilities of Executive Vice President and Chief Financial
Officer of the Company and certain of the CNA Companies, as determined by the
Chairman consistent with such title. Executive shall devote substantially all of
his working time to the performance of his duties as set forth herein and shall
not, without the prior written consent of the Chairman, accept other employment
or render or perform other services, nor shall he have any direct or indirect
ownership interest in any other business which is in competition with the
principal business of the Company or its subsidiaries and its affiliates, other
than in the form of securities constituting less than five percent (5%) of the
outstanding securities of a corporation (determined by vote or value) or
ownership interests constituting less than five percent (5%) of the value of any
partnership or limited liability company. The foregoing shall not preclude
Executive from engaging in charitable, professional, and personal investment
activities, provided that, in the reasonable judgment of the Chairman, such
activities do not materially interfere with his performance of his duties and
responsibilities hereunder.”   3.   Subsection 3(a) of the Employment Agreement,
“Salary”, is hereby amended to read as follows:       “The Company shall pay or
cause to be paid to Executive, effective as of January 1, 2003, and continuing
for the period he is employed by the Company hereunder, an annual base salary of
SEVEN HUNDRED THOUSAND DOLLARS ($700,000.00), payable not less frequently than
monthly (the “Base Compensation”). In no event shall Executive’s base salary
rate be reduced to an amount that is less than the amount specified in this
paragraph, or to an amount that is less than the amount that he was previously
receiving, without Executive’s written consent.”

 



--------------------------------------------------------------------------------



 





4.   Subsection 3(b) of the Employment Agreement, “Incentive Compensation
Award”, is hereby amended by adding the following:       “Executive shall be
entitled to an Incentive Compensation Award, in accordance with the CNA
Financial Corporation Incentive Compensation Plan for Certain Executive Officers
(the “Incentive Compensation Plan”) according to the performance criteria and
amounts established by the Incentive Compensation Committee (the “Committee”)
pursuant to the Incentive Compensation Plan in effect for the year 2003, and
payment of said award shall otherwise be in accordance with the provisions of
the Incentive Compensation Plan, including the requirement of annual review and
certification by the Committee of the awards. To the extent that any award is
performance-based, the award shall be determined based on net operating income
as determined by the Committee.”       The foregoing amendment to Section 3(b)
shall be applicable only to any Incentive Compensation Award that both accrues,
and is due and payable, subsequent to December 31, 2002.   5.   Subsection 3 (c
) of the Employment Agreement, “Long-Term Incentive Awards”, is hereby amended
by adding the following:       “During the term of this Agreement, Executive
shall be entitled to awards under the CNA Financial Corporation 2000 Long Term
Incentive Plan (“LTIP”) according to the performance criteria and amounts
established by the Committee pursuant to the LTIP in effect for the year 2003,
and payment of said award shall otherwise be in accordance with the provisions
of the LTIP, including the requirement of annual review and certification by the
Committee of the awards.”       The foregoing amendment to subsection 3(c) shall
be applicable only to any such award pursuant to the LTIP that both accrues, and
is due and payable, subsequent to December 31, 2002.   6.   The fourth
installment of 2500 shares of restricted common stock of the Company, granted
pursuant to subsection 3(d) of the Employment Agreement and which were
previously scheduled to vest on December 31, 2003, shall now vest on
December 31, 2002.   7.   The Employment Agreement is hereby amended to add a
new subsection 3(h), as follows:       “(h) Section 162(m) Compliance; Deferral.
For avoidance of doubt, respecting awards to Executive under subsections 3(b)
and 3(c) hereof, the Committee shall retain such discretion as may be provided
under the Incentive Compensation Plan or LTIP to satisfy Section 162(m) of the
Internal Revenue Code of 1986 (“Code”) or any successor provision. The Company
may defer the payment of any Incentive Compensation or LTIP compensation to
which Executive is entitled hereunder or otherwise to the extent necessary for
it to comply with Section 162(m) of the Code or any successor provision with
respect to deductibility of executive compensation. All such deferred
compensation will be credited to the Executive’s SES-CAP account and shall be
subject to the terms thereof.”   8.   Section 4 of the Employment Agreement,
“Other Benefits”, is hereby amended so that the words “Band 540” are substituted
for the words “grade 96” in said section, and the final sentence of said section
4 is deleted in its entirety. The portion of the amendment to Section 4 that
deletes the final sentence will only become effective at such time as the
Company implements a policy to eliminate paid vacation time for all Band 540
executives.   9.   Section 5 of the Employment Agreement, “Expense
Reimbursement”, is hereby amended to read as follows:

 



--------------------------------------------------------------------------------



 





    “Executive shall be entitled to reimbursement by the Company for all
reasonable and customary travel and other business expenses incurred by
Executive in carrying out his duties under this Agreement, in accordance with
the general reimbursement policies adopted by the Company from time to time and
applicable generally to other Band 540 executives of the Company or its
subsidiaries. The Company will pay the reasonable fees and expenses of legal
counsel to Executive in connection with negotiating the Amendment, and personal
income taxes incurred by Executive as a result of such payment.”   10.   The
second sentence of section 6 of the Employment Agreement, “Termination of
Employment”, is hereby amended to read as follows:       “Either party may
terminate Executive’s employment with the Company by giving at least 60 days
written notice to the other party effective as of the date specified in such
notice; provided, however, that no such 60-day notice shall be required in the
case of a termination for Cause (as defined in Section 6.2) by the Company or in
the case of a termination for Good Reason (as defined in Section 6.4) by the
Executive.   11.   The Heading “6.3 Termination for Convenience by the Company”
of the Employment Agreement is hereby amended to read “6.3 Termination by the
Company Without Cause/Termination for Convenience by the Company”.   12.  
Subsection 6.3(a)(i) of the Employment Agreement is hereby amended to read as
follows:       “any unpaid Base Compensation; provided, however, that if the
Company gives Executive the 60-day notice of termination under Section 6.3 prior
to July 1, 2003, Executive will be entitled to receive unpaid Base Compensation
through September 1, 2003,”   13.   Subsection 6.3(a)(i)(w) of the Employment
Agreement is hereby amended to read as follows:       "(w) $550,000.00, which
was Executive’s annual rate of Base Compensation as of the effective date of the
1999 Employment Agreement; plus"   14.   Subsection 6.3(b) of the Employment
Agreement is hereby amended to read as follows:       “A pro-rata portion of the
amount of the Incentive Compensation Award earned for the performance period in
which the termination occurs determined by multiplying the Incentive
Compensation Award earned through the end of the performance period in which
termination occurs (as determined by actual performance through the end of that
period) by the number of days in the performance period prior to the date of
termination and dividing such product by the number of days in the performance
period; provided, however, that if the Company gives Executive the 60-day notice
of termination under Subsection 6.3 prior to July 1, 2003, Executive’s
entitlement to a pro-rata portion of any Incentive Compensation Award shall be
determined by using a termination date of September 1, 2003. Distribution under
this subsection 6.3(b) for the performance period shall be made at the normally
scheduled time for such distributions (determined without regard to the
occurrence of Executive’s date of termination).”   15.   Subsection 6.3(c ) of
the Employment Agreement is hereby amended to read as follows:       “If
Executive’s termination of employment occurs before the last day of the
Performance Period with respect to a Long-Term Incentive Award, Executive (or
Executive’s estate) shall be entitled to a payment with respect to the Long-Term
Incentive Award in accordance with the terms of the award, with the amount
determined as though Executive remained employed by the Company through the end
of the Performance Period, and based on actual performance for the period, but
subject to a pro rata reduction for the portion of the Performance Period after
Executive’s date of termination;

 



--------------------------------------------------------------------------------



 





    provided, however, that if the Company gives Executive the 60-day notice of
termination under subsection 6.3 prior to July 1, 2003, Executive’s entitlement
to a pro-rata portion of any Long-Term Incentive Award shall be determined by
using a termination date of September 1, 2003. Distribution under this
subsection 6.3 (c) for the Performance Period shall be made at the normally
scheduled time for such distribution (determined without regard to the
occurrence of Executive’s date of termination).”   16.   Subsection 6.3(d) of
the Employment Agreement is hereby amended to read as follows:       “Any
unexercised stock option held by Executive upon termination of employment shall
be fully vested on the date of termination and may be exercised by Executive at
any time up to the third anniversary of Executive’s date of termination (but not
later than the date on which such stock option would expire if Executive had
remained employed by the Company). The provisions of this subsection 6.3(d)
shall apply notwithstanding any contrary provision in any agreement governing
any stock option award or other option or other right under the Incentive
Compensation Plan or LTIP.”   17.   Subsection 6.3(e) of the Employment
Agreement is hereby amended by adding the following:       “More specifically,
without limiting the foregoing, Executive shall continue to participate in such
health, dental, vision, and disability plans in which he is enrolled at the time
of termination of employment for the period during which he is entitled to
receive termination payments of Base Compensation under subsection 6.3 (a)(iii),
as if he were still employed by the Company, said period of participation to run
concurrently with any period of COBRA coverage to which Executive may be
entitled; provided, to the extent that Executive cannot participate in the
Company’s health, dental and vision plans beyond the termination of the COBRA
benefit continuation period or Executive cannot participate in the Company’s
disability plan after he ceases active employment with the Company, Executive
shall be entitled to equivalent such health, dental, vision and disability
benefits as are provided to senior executives of the Company under the Company’s
benefit plans.”   18.   The Employment Agreement is hereby amended to add a new
subsection 6.3(f), as follows:       "(f) In addition, Executive shall be
allowed to continue to receive the tax services of Topel Forman in the tax year
of termination, plus two subsequent tax years, and to continue to receive an
annual club membership allowance of $10,000 in the year of termination and for
the two calendar years following the year in which he is terminated, the costs
of which will be paid for by the Company.”   19.   Subsection 6.4(b)(iii) of the
Employment Agreement is hereby amended so that the words “Executive Vice
President” are substituted for the words “Senior Vice President” in said
subsection.   20.   Subsection 6.5 of the Employment Agreement, “Voluntary
Resignation by Executive”, is hereby amended to read as follows:       “In the
event that Executive’s employment is terminated by Executive other than pursuant
to subsection 6.4 or as a direct result of his death or Permanent Disability (as
described in subsection 6.1), Executive shall receive the same payments and
other benefits set forth in subsections 6.3(a)-(f); provided, however, that if
the Executive terminates his employment pursuant to this subsection 6.5 prior to
September 1, 2003, Executive shall forfeit all of his rights to the payments set
forth in subsection 6.3(a)(iii).”   21.   Subsection 6.6 of the Employment
Agreement, “Failure to Extend Agreement”, is hereby amended to read as follows:

 



--------------------------------------------------------------------------------



 





    “In the event that this Agreement has not been extended or renewed by mutual
agreement at the end of its term on December 31, 2003 and the employment of
Executive continues, then the following shall apply:   (a)   Such employment
shall constitute an employment at will from month to month. During Executive’s
employment following December 31, 2003, (i) he shall receive salary at the
annual rate of 300% of his annual Base Compensation as of December 31, 2003;
(ii) the terms of this Agreement that governed Executive’s benefits and
perquisites prior to January 1, 2004 will continue to apply, and will be in
addition to Executive’s salary specified in clause (i) above; (iii) Executive
shall be entitled to payment with respect to the Incentive Compensation Award
for calendar year 2003 and LTIP awards for the performance period ending
December 31, 2003 to the extent provided by this Agreement, but Executive will
not be entitled to an Incentive Compensation Award, or LTIP awards or any other
incentive compensation award for performance periods beginning after
December 31, 2003.   (b)   If the Company terminates Executive’s employment
following December 31, 2003, or if the Company and Executive shall not have
mutually agreed to the terms of, and entered into, a new employment prior to
March 31, 2004, then Executive’s employment shall terminate on April 1, 2004,
and the Company’s obligations shall be the same as they would have been, and
Executive shall receive the same payments and other benefits that he would have
received, had the Company terminated his employment pursuant to subsection 6.3.”
  22.   Section 9 of the Employment Agreement, “Competition”, is hereby amended
to read as follows:       “Executive hereby agrees that, while he is employed by
the Company, and for a period of 12 months following the date of his termination
of employment with the Company for any reason, or until December 31, 2004,
whichever occurs later, he will not, directly or indirectly, without the prior
written approval of the Chairman, enter into any business relationship (either
as principal, agent, board member, officer, consultant, stockholder, employee or
in any other capacity) with any business or other entity that at any relevant
time competes in any respect with any of the principal businesses of the Company
(a “Competitor”); provided, however, that such prohibited activity shall not
include the ownership of less than 5% of the securities of any corporation
(determined by vote or value) or having ownership interests constituting less
than five percent (5%) of the value of any partnership or limited liability
company regardless of the business of such corporation or other entity. Upon the
written request of Executive, the Chairman will determine whether a business or
other entity constitutes a “Competitor” for purposes of this Section 9; provided
that the Chairman may require Executive to provide such information as the
Chairman reasonably determines to be necessary to make such determination; and
further provided that the current and continuing effectiveness of such
determination may be conditioned on the accuracy of such information, and on
such other factors as the Chairman may reasonably determine.”   23.   Section 10
of the Employment Agreement, “Solicitation”, is hereby amended to read as
follows:       “Executive agrees that while he is employed by the Company, and
for a period of thirty-six (36) months following his termination of employment
with the Company for any reason, he will not employ, offer to employ, engage as
a consultant, or form an association with any person who is then, or who during
the preceding one year was, an employee of the Company, nor will he assist any
other person in soliciting for employment or consultation any person who is
then, or who during the preceding one year was, an employee of the Company.”

 



--------------------------------------------------------------------------------



 





24.   Section 11 of the Employment Agreement, “Non-Interference”, is hereby
amended to read as follows:       “Executive agrees that while he is employed by
the Company, and for a period of thirty-six (36) months following his
termination of employment with the Company for any reason, he will not disturb
or attempt to disturb any business relationship or agreement between the Company
and any other person or entity.”   25.   Section 28 of the Employment Agreement,
“Notices”, is hereby amended so that the Facsimile Number for the Executive is
changed to (860) 678-7591 in said section.   26.   Except as provided in this
Amendment, all other provisions of the Employment Agreement shall remain in full
force and effect during the term of the Amendment.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
set forth herein above.

      CNA FINANCIAL CORPORATION
  By:

Title: /s/ Jonathan D. Kantor

--------------------------------------------------------------------------------

Executive Vice President, General Counsel & Secretary
    ROBERT V. DEUTSCH     /s/ Robert V. Deutsch

--------------------------------------------------------------------------------

 